181 F.2d 1013
SHOSO NII, Appellant,v.J. Howard McGRATH, Attorney General, as Successor to the Allen Property Custodian, Appellee.
No. 12212.
United States Court of Appeals Ninth Circuit.
May 15, 1950.

Appeal from the United States District Court for the Territory of Hawaii; J. Frank McLaughlin, Judge.
Shiro Kashiwa, Honolulu, T. H., for appellant.
David L. Bazelon, Assistant Attorney General, Frank J. Hennessv, United States Attorney, San Francisco, Calif., James L. Morrisson, Robert B. McKay, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before DENMAN, Chief Judge, POPE, Circuit Judge, and McCORMICK, District Judge.
PER CURIAM.


1
The petition of appellee for a rehearing is denied.


2
Our decision of March 6, 1950, is ordered set aside. The judgment of the district court is reversed and the cause remanded to the district court for consideration of the issue respecting the transfer of the property, vested by the appellee, to Nii by his father on his departure for Japan or on his death, and the issue respecting the claimed right to the income therefrom upon the depositions and other evidence now adduced and other evidence which may be procured and hereafter adduced.